Citation Nr: 0431682	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  04-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected recurrent corneal erosion, 
right eye, secondary to foreign body injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal received in February 2004, the 
veteran indicated he wanted a travel Board hearing at the RO.  
In March 2004, the RO sent him a form asking him to select 
from several hearing options.  In April 2004, he responded 
that he withdrew his request for a travel Board hearing.  
Instead, he requested a video-conference hearing at the RO 
before a Veterans Law Judge.  The case was certified to the 
Board in June 2004.  However, in view of the veteran's timely 
request for a video-conference hearing, the case must be 
returned to the RO in order to schedule such a hearing.

Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge, in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




